Citation Nr: 1311181	
Decision Date: 04/04/13    Archive Date: 04/19/13

DOCKET NO.  12-34 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Whether the reduction and termination of nonservice-connected pension benefits from January 1, 2008 was appropriate, to include whether the Veteran's annualized countable income exceeds the maximum annual income limit for receipt of payment for such benefits. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to February 1973.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which, in pertinent part, reduced the Veteran's nonservice-connected pension benefits effective January 1, 2008 and terminated the benefits effective January 1, 2009.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's nonservice-connected pension benefits were reduced by the RO in a January 2011 administrative decision effective January 1, 2008.  The reduction was based on information supplied by the Veteran on a VA loan application indicating that his annual income had increased due to employment as a supported missionary.  The January 2011 administrative decision also terminated the Veteran's nonservice-connected pension benefits effective January 1, 2009, as the Veteran's countable income was found to exceed the maximum annual income limit for receipt of payment for such benefits.

In a February 2013 statement, the Veteran requested a hearing before a Veterans Law Judge (VLJ) at the RO.  The Veteran has the right to request such a hearing in accordance with 38 C.F.R. § 20.703 (2012).  Thus, remand of the case is necessary to allow for the scheduling of a hearing before a VLJ at the RO.  

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for a hearing before a VLJ of the Board of Veterans' Appeals at the local regional office, following the usual procedures under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.704 (2012). 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


